111 Huntington Ave., Boston, Massachusetts02199-7632 Phone 617-954-5000 September 17, 2015 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust IV (the “Trust”) (File Nos. 2-54607 and 811-2594) on behalf of MFS® Blended Research® Emerging Markets Equity Fund, MFS® Blended Research® Global Equity Fund and MFS® Blended Research® International Equity Fund (the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectuses and the Statement of Additional Information for the Funds do not differ from those contained in Post-Effective Amendment No. 65 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.This Amendment was filed electronically on September 11, 2015. Please call the undersigned at (617) 954-4340 or David Harris at (617) 954-4417 with any questions you may have. Very truly yours, SUSAN A. PEREIRA Susan A. Pereira Vice President & Senior Counsel SAP/bjn #7413 V1
